Title: To John Adams from Thomas Brand Hollis, 6 June 1789
From: Hollis, Thomas Brand
To: Adams, John



Dear Sir
Chesterfield Street June 6. 1789

Your long silence gave me much uneasiness but I endeavour’d to assign a thousand reasons which must have prevented you & some of them most natural. At last however your favor returned my calm.
I should have been surprised indeed had Cato’s house stood uninjured in the general conflict for Existence life & liberty. Remember the glorious contest the anxious fears the painful doubts the dreadful suspense & above all the tremendous consequences of not succeeding—yet your manly unremitting energies have overcome all these horrors staring you in the face big with calamities and woe.
But how different your fate from that of the Roman for tho success is not absolutely necessary to the happiness yet in the state of doubt in which we live it seems desirable to keep alive the cause of virtue & to prevent the insolence of vice.
What reason have you than to rejoice & to be exceeding glad and more when you recollect that some of your copatriots set out aswarm in the publick cause yet soon relinquish’d, at the approach of danger, their first love which you never forsook.
Your state may be envied not regretted & upon the Balance I know which will kick the beam, as our time is short here, it is to be estimated by what we effect,—having showed your self capable & worthy & having done what will entitle you to an exalted state in a future active life. I should not have said thus much but that your country is sensible of the same by ranking you among her first magistrates which I enjoy & approve may you do the same & fill up your measure of virtue.
How different the State of this Country! No struggles for the preeminence of virtue. Baseborn ambition vice & dissipation predominate and is encouraged as the means of governing—Was ever Royalty seen in all its dignity—Was ever prostitution from the bar from the Senate & the sacred Rostrum carried to a greater height even in the times of the infamous Jemmy?
The emoluments of office are the ruin of this country. We have a new speaker Addington a New Secretary in place of Sidney proofs of a change which must come & a new parliament not of long continuance.
I have sent you a few tracts & papers—
Our college prospers & is full.
The dissenters have been cajoled as usual.
Feuds & animosities among the family.
The Lama of Tartary has taken up his residence in England we have all the expense of Monarchy without the splendor. The Minister has been most fortunate in availing himself of the mistakes of his opponents who maintaind Tory principles about the regency, & Pitt a Tory took up Whig principles to serve his purpose & has succeeded. Such is the glorious fixed principles of Politicians of my amiable friend Mrs. Adams. I hear not one word nor from her—Tell her I visited her family very lately who were all well and that the character of a great lady is every day more & more visible & I might add another Epithet for she now is principal. We have a sad prospect before us but I do not despair. Do but inform the people & they will not injure themselves.
I have sent some books to the college very serious for every book has its merit & few from which knowledge may not be obtained & every thing is acceptable to a publick library.
The affairs of Lazarette’s is of the utmost consequence to America. It will be in your powers to promote it and think of Harvard—Bills of health & entrance will effect it—The plans are made out of which these are choice—regulations & passes must exclude the Barbarians & plague—Excuse the liberty & accept of the intention.
I hear this morning Bell will publish in the Oracle of American intelligence—may many profit by it Washingtons speech is printed—
I have much to say but the ship is upon the  how do I wish to be remembered by the Adams family who have saved their country.
Hanberry will be secretary.
More taxes tho we save money.
Farewell & be happy as wishes your sincere Friend
T Brand Hollis